Case 1:17-cv-00793-CKK-CP-RDM Document 156 Filed 01/31/19 Page 1 of 10

UNITED STATES DISTRICT COURT

FOR THE
DISTRICT OF COLUMBIA

 

Eugene Martin LaVergne, et als.,

Plaintiffs,
US.

United States

Defendants,

and

Mike Pence, Vice President of the
United States and President of the
United States Senate, et als.,

Interested Parties.

House
Representatives, et als.,

(Presiding)

of

 

 

Civil Action:

Civil Action No. 1:17-cv-00793-CKK-CP-RDM
Honorable Corneila T. L. Pillard, C.J.

Honorable Colleen Kollar-Kotelly, U.S.D.J.
Honorable Randolph D. Moss, U.S.D.J.

 

NOTICE OF APPEAL TO THE UNITED STATES COURT OF APPEALS
FOR THE DISTRICT OF COLUMBIA CIRCUIT

FROM THE ORDER OF THE (3 JUDGE COURT) DISTRICT COURT
DATED JANUARY 22, 2019, DISMISSING PLAINTIFFS COMPLAINT

Court Name; District of Columbia

Division: 1

Receipt Number: 4616096516

Cashier ID: kpadilla

Transaction Date: 01/31/2019

Payer Name: LEONARD MARSHALL

NOTICE OF eater ia FEE

For: LEONARD MARS

Amount :

Pa er Check Conversion
eck/Money Order Num: 1777

a Tendered: _ $505. 00

Tota] Que: 505, 00

Total Tendered: $505.00

Change Amt: 0.00

17-793 CKK

Only when the bank clears the
check, money order, or verifies
credit of funds, is the fee or debt
officially paid or discharged. A
53 fee will be charged for a
returned check .

 

a —=—

 

Eugeyie Martin LaVergne
548 Cedar Avenue

WeSt Long Branch, New Jersey 07764

Telephone: (732) 515-8229

 

 

 

 

 

Email: emlesqnj@ hotmail. com
Plaintiff Pro Se f RECEIVED
Dated: January 25, 2019 Mall Room
JAN 2 8 2I9
| Anwelia th Cyesat . Clerkof Court

' Se Dis “fy wet Cont i of Colamb
Case 1:17-cv-00793-CKK-CP-RDM Document 156 Filed 01/31/19 Page 2 of 10

PROOF OF SERVICE:

EUGENE MARTIN LaVERGNE hereby swears, certifies and declares as follows:

1. On Friday January 25, 2019 I sent the moving papers in this case to the Clerk of the
Court for filing via US Mail.
2. Each of the Federal and State Defendants will be served electronically in due course once

the Clerk of the Court downloads the papers onto the electronic docket.

I DECLARE UNDER THE PENALTY OF PERJURY THAT THE FOREGOING IS
TRUE AND CORRECT.

EXECUTED THIS 25™ DAY OF JANUARY 2019.

Or

Eugene Martin LaVergne

ee

 

Plaintiff Pro Se
Case 1:17-cv-00793-CKK-CP-RDM Document 156 Filed 01/31/19 Page 3 of 10
Case 1:17-cv-00793-CKK-CP-RDM Document 154 Filed 01/02/19 Page 1 of 8

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

EUGENE MARTIN LAVERGNE, et ai.,
Plaintiffs,
v. Civil Action No. 17-793-CKK-CP-RDM

UNITED STATES HOUSE OF
REPRESENTATIVES, ef al.,

Defendants.

 

 

MEMORANDUM OPINION AND ORDER

Eugene Martin LaVergne (“LaVergne”) originally brought this action along with four co-
plaintiffs. LaVergne, however, faced a hurdle his co-plaintiffs did not: he had previously
brought, litigated, and lost essentially the same case before the United States District Court for
the District of New Jersey. See LaVergne v. Bryson, No. 11-7117, 2011 WL 13192893 (D.N.J.
Dec. 16, 2011). Unsurprisingly, Defendants moved to dismiss LaVergne’s claims on grounds of
collateral estoppel. ECF No. 64; ECF No. 65. Agreeing that LaVergne’s claims were barred as
a matter of issue preclusion, this Court granted Defendants’ motions and dismissed LaVergne
from the case. ECF No. 127.

Not ready to concede, LaVergne now returns to this Court, arguing that the Court’s order
dismissing him from the action was “entered without authority or jurisdiction” and, accordingly,
is “a nullity.” ECF No. 133. The Court lacked jurisdiction, in his view, because it had
previously denied without prejudice his motion for summary judgment, and he had appealed that

denial to the United States Supreme Court, purportedly divesting this Court of jurisdiction. Id.
Case 1:17-cv-00793-CKK-CP-RDM Document 156 Filed 01/31/19 Page 4 of 10
Case 1:17-cv-00793-CKK-CP-RDM Document 154 Filed 01/02/19 Page 2 of 8

On that theory, he argues that the Court should vacate its prior order pursuant to Federal Rule of
Civil Procedure 60(b)(4) and restore his claims. Jd

As explained below, LaVergne is incorrect that an interlocutory appeal of the denial of a
motion for summary judgment—particularly a denial entered without prejudice and only for the
purpose of managing the sequence in which the Court proposed to consider the parties’
arguments—divests a district court of jurisdiction. The Court will, accordingly, DENY
LaVergne’s motion for reconsideration. |

I. BACKGROUND

LaVergne and his co-plaintiffs brought this action on April 28, 2017, ECF No. |, and
filed an amended complaint on May 9, 2017, ECF No. 4. The Court extended Plaintiffs’ time to
effect service until October 6, 2017 and set a telephonic status conference for October 20, 2017
“to set a schedule for proceedings in th[e] matter.” ECF No. 38. As required by Court order, see
ECF No. 44, Defendants filed a notice on October 19, 2017 identifying the dispositive motions
that they intended to file before answering the amended complaint. ECF No. 45. Among those
motions, Defendants indicated that they intended to move to dismiss “some or all of . . .
LaVergne’s claims based on” collateral estoppel. /d. Then, immediately prior to the scheduling
conference, LaVergne (apparently without his co-plaintiffs) filed a motion for summary
judgment. ECF No. 54.

After the telephonic status conference, Judge Kollar-Kotelly entered an order on behalf of
the three-judge court addressing the efficient management of the case. ECF No. 51. That order
directed that the Defendants file their motions to dismiss LaVergne’s claims on grounds of
collateral estoppel on or before November 13, 2017 and specified that Defendants could “file

additional dispositive motions raising other grounds for dismissing Plaintiffs’ complaint by no
Case 1:17-¢v-00793-CKK-CP-RDM Document 156 Filed 01/31/19 Page 5 of 10
“Base 1:17-cv-00793-CKK-CP-RDM Document 154 Filed 01/02/19 Page 3 of 8

later than 30 days after the Court issues an order resolving the collateral estoppel issue.” /d.
Moreover, in light of the discussion at the telephonic conference and the schedule that the Court
set for threshold motions, Defendants requested that the Court “stay” their duty to respond to
LaVergne’s motion for summary judgment pending further order of the Court. ECF No. 60;
ECF No. 61. Rather than stay Defendants’ time to respond indefinitely, however, Judge Kollar-
Kotelly entered an order on behalf of the three-judge court denying LaVergne’s motion for
summary judgment without prejudice “to it being refiled at a later date if and when th[e] case
proceeds to a point where the Court considered the merits of Plaintiffs’ claims." ECF No, 80.
Five months later, LaVergne filed a motion—while Defendants’ motions to dismiss were
still pending—seeking, among other things, to set aside the order that Judge Kollar-Kotelly
entered denying without prejudice his summary judgment motion. ECF No. 123. On June 6,
2018, in an order signed by all three members of the three-judge court, the Court denied
LaVergne’s motion. ECF No. 124. As the Court explained, it denied LaVergne’s summary
Judgment motion “without prejudice because, in an exercise of its discretion, the three-judge
pane! determined that it would be more efficient to consider that motion at a later stage of th[e]
case after certain threshold, dispositive legal issues were resolved.” /d. The Court further noted
that, although the earlier order denying LaVergne’s motion for summary judgment was issued by
Judge Kollar-Kotelly, that order “represented the decision of the three-judge panel.” /d. Five
days later, LaVergne filed a “Notice of Direct Appeal to the United States Supreme Court,”
seeking review of the Court's June 6 order denying his request to set aside the order previously
issued by Judge Kollar-Kotelly. ECF No. 126. LaVergne represents that he subsequently filed a

Jurisdictional Statement with the Supreme Court, and he attaches to the pending motion a letter
Case 1:17-cv-00793-CKK-CP-RDM Document 156 Filed 01/31/19 Page 6 of 10
Case 1:17-cv-00793-CKK-CP-RDM Document 154 Filed 01/02/19 Page 4 of 8

from the Clerk of Supreme Court indicating that LaVergne’s appeal was docketed on September
6, 2018. ECF No, 133-2.

The same day that LaVergne’s appeal was docketed in the Supreme Court, this Court
issued its decision granting Defendants’ motions to dismiss LaVergne’s claims on the ground of
issue preclusion. ECF No. 127. On November 5, 2018, the Supreme Court entered an order
dismissing LaVergne’s appeal “for want of jurisdiction.” ECF No. 153. That brings us to the
issue currently before this Court: LaVergne’s motion pursuant to Rule 60(b) to set aside this
Court's order dismissing his claims, in which he argues that the Court lacked authority to issue
that order while his Supreme Court appeal was pending. ECF No. 133-1.

II. ANALYSIS

Under Federal Rule of Civil Procedure 60(b), a district court may “relieve a party or its
legal representative from a final judgment, order. or proceeding” on one of six grounds. Fed. R.
Civ. P. 60(b). Here, LaVergne relies on Rule 60(b)(4), which permits a court to “relieve a party”
from an order or final judgment if “the judgment is void.” Fed. R. Civ. P. 60(b)(4); see also ECF
No. 133-1 at 8. Because the Court has not entered judgment in this matter—as to LaVergne or
any other party, see Fed. R. Civ. P. 54(b)—Rule 60(b)(4) is inapplicable in the present context.
The label assigned to LaVergne’s motion, however, is of little consequence because the Court
must in any event treat LaVergne’s motion as though it was “filed under Rule 54(b),” Cobell v,
Jewell, 802 F.3d 12, 25 (D.C. Cir. 2015), which permits courts to reconsider interlocutory orders
“at any time before the entry of a judgment adjudicating all the claims and all the parties’ rights
and liabilities,” Fed. R. Civ. P. $4(b). Rule 54(b) “reflect[s] the ‘inherent power of the rendering
district court to afford such relief from interlocutory orders as justice requires.’” Cobell, 802

F.3d at 25 (quoting Greene v, Union Mut. Life Ins. Co. of Am., 764 F 2d 19, 22 (ist Cir. 1985)).
.Case 1:17-cv-00793-CKK-CP-RDM Document 156 Filed 01/31/19 Page 7 of 10
Case 1:17-cv-00793-CKK-CP-RDM Document 154 Filed 01/02/19 Page 5 of 8

Although district courts have substantial discretion to decide whether reconsideration is
warranted, the Court’s obligation “to secure the just, speedy, and inexpensive determination of
every action and proceeding,” Fed. R. Civ. P. 1, carries with it the obligation to ensure that there
is good cause to reopen a matter once resolved, see King v. U.S. Dep't of Justice, 292 F. Supp. 3d
182, 188 (D.D.C. 2017). For present purposes, the Court is prepared to assume that, had it
dismissed LaVergne’s claims when it lacked jurisdiction to do so, good cause would exist to
reconsider that decision. That assumption is immaterial, however, because LaVergne has failed
to establish that this Court lacked jurisdiction.

As a general rule, “[t]he filing of a notice of appeal, including an interlocutory appeal,
‘confers jurisdiction on the court of appeals [or Supreme Court] and divests the district court of
control over those aspects of the case involved in the appeal.’" United States v. DeFries, 129
F.3d 1293, 1302 (D.C. Cir. 1997) (quoting Griggs v. Provident Consumer Discount Co., 459
U.S. 56, 58 (1982) (per curiam)). That rule, however, is subject to “a few narrow exceptions,”
including circumstances in which “the defendant frivolously appeals . . . or takes an interlocutory
appeal from a non-appealable order.” /d. (citations omitted); see also Van Allen y. U.S. Dep't of
Veterans Affairs, 925 F. Supp. 2d 119, 122 n.1 (D.D.C. 2013); 21 Charles Alan Wright & Arthur
R. Miller, Federal Practice and Procedure § 3950.5 (4th ed.) (“The weight of authority holds
that an appeal from a clearly non-appealable order fails to oust district court authority.”),

The order that LaVergne sought to appeal here was the denial, without prejudice, of his
motion for summary judgment. As the Court made clear on multiple occasions, it did not reach
the merits of LaVergne’s motion but, rather, denied the motion as premature in light of the
threshold legal defenses Defendants planned to assert. ECF No. 80; ECF No. 124. In doing so,

the Court did not—by any stretch of the imagination—issue “an order granting or denying, after
Cage AGS -00793-CKK-CP-RDM Document 156 Filed 01/31/19 Page 8 of 10
ase 1:17-cv-00793-CKK-CP-RDM Document 154 Filed 01/02/19 Page 6 of 8

notice and hearing, an interlocutory or permanent injunction.” 28 U.S.C. § 1253. Indeed, even if
the Court had decided LaVergne’s motion for summary judgment on the merits, controlling
Supreme Court precedent establishes that § 1253 must “be narrowly construed” and that the only
“interlocutory orders [appealable] under § 1253” are “orders granting or denying a preliminary
injunction.” Goldstein v. Cox, 396 U.S. 472, 478 (1970). For that reason, the Supreme Court
concluded in Goldstein v. Cox that it lacked appellate jurisdiction to review an order denying a
motion for summary judgment. Jd. at 475.

The same conclusion follows here, but with even greater force. As explained above, this
Court never reached the merits of LaVergne’s motion and, instead, merely concluded that the
determination of threshold motions should come first. Nor can LaVergne plausibly contend that
he sought and was denied a preliminary injunction. His motion was captioned “Motion for
Summary Judgment;” it relied on Rule 56 (summary judgment) and made no mention of Rule
65(a) (preliminary injunctions); and it included no analysis of the preliminary injunction factors.
ECF No. 54. Likewise, LaVergne’s notice of appeal sought review of the Court’s order
purportedly denying his request for “Summary Judgment and Permanent Injunctive Relief on an
Expedited Basis” and, once again, included no reference to any form of preliminary relief. ECF
No. 125. And if any doubt remained, LaVergne’s current motion for reconsideration asserts in
bold, italicized, and underlined typeface that his motion sought “final injunctive relief.” ECF
133-1 at 3. Under Goldsrein, it is settled that a plaintiff may not invoke § 1253 to appeal the
interlocutory denial of a claim for final injunctive relief. Goldstein, 396 U.S. at 478. LaVergne,
in other words, attempted to take “an interlocutory appeal from a non-appealable order.”
DeFries, 129 F.3d at 1302. The Supreme Court apparently reached this same conclusion, and

thus dismissed LaVergne’s appeal “for want of jurisdiction.” ECF No. 153.
Cage LAG v-00793-CKK-CP-RDM Document 156 Filed 01/31/19 Page 9 of 10
ase 1:1/-cv-00793-CKK-CP-RDM Document'154 Filed 01/02/19 Page 7 of 8

It follows that this Court was never divested of jurisdiction and that, as a result, there is
no basis to reconsider its decision dismissing LaVergne’s claims. Any other conclusion,
moreover, would invite confusion and inefficiency. As the Supreme Court explained in
Goldstein, “[i)n the absence of clear and explicit authorization from Congress, piecemeal
appellate review is not favored.” 396 U.S. at 478. If LaVergne were correct and plaintiffs
appearing before three-judge courts were free not only to appeal the denial of a premature
motion for summary judgment but, by doing so, to divest the court of jurisdiction to resolve other
motions, the orderly and timely resolution of such cases would be frustrated. On LaVergne’s
theory, he could repeatedly move for summary judgment and, in effect, suspend the progress of
the litigation by filing a frivolous appeal each time the Court denied his motion, thereby forcing
the Court to adopt his preferred case management plan over that adopted by the Court. Such a
rule would subvert “the obligation of the courts ‘to secure the just, speedy, and inexpensive
determination of every action and proceeding,” King, 292 F. Supp. 3d at 188 (quoting Fed. R.
Civ. P. 1), by allowing plaintiffs to wrest control of case management from the Court. For good
reason, that is not the law.

One final point bears mention. The preceding analysis turns on the premise that
LaVergne improperly sought to appeal an interlocutory order denying his motion for summary
judgment. Had LaVergne moved for a preliminary injunction instead, and had this Court denied
that motion, LaVergne would have been entitled to appeal that decision pursuant to 28 U.S.C. §
1253. As explained above, he did not do so, and that resolves the issue. Yet, even if LaVergne
had moved for a preliminary injunction, the Court had denied that motion, and LaVergne had
appealed that decision, such an appeal still would not have divested this Court of jurisdiction to

resolve unrelated matters, including Defendants’ motions to dismiss LaVergne’s claims on
Ca LY: v-00793- Ke CP-RDM Document 156 Filed 01/31/19 Page 10 of 10
Casi Ty. cv-00793-CKK-CP-RDM Document 154 Filed 01/02/19 Page 8 of 8

grounds of issue preclusion. Under long-settled doctrine, an appeal “from an interlocutory order
involving a preliminary injunction does not divest the district court [of] jurisdiction to proceed
with the merits of the case, absent a stay” from the appellate court. Jack’s Canoes & Kayaks,
ELC v, Nat'l Park Serv., 937 F. Supp. 2d 18, 26 (D.D.C. 2013) (citing Ex parte National
Enameling & Stamping Co., 201 U.S. 156, 162 (1906)); see also Marconi Wireless Co. v. United
States, 320 U.S. 1, 47 (1943). But, in any event, that is not what happened here.

In short, LaVergne is mistaken that his improper appeal of the Court’s procedural denial
of his motion for sammary judgment divested the Court of jurisdiction. Because that premise
forms the backbone—and, indeed, the entirety—of his motion for reconsideration, his motion
necessarily falls with the premise.

CONCLUSION

For the foregoing reasons, LaVergne’s motion to reconsider, ECF No. 133, is hereby

DENIED.

SO ORDERED.

/s/ Cornelia T.L. Pillard
CORNELIA T.L. PILLARD
United States Court of Appeals Judge

/s/ Colleen Koilar-Kotelly
COLLEEN KOLLAR-KOTELLY

United States District Judge

/s/ Randolph D. Moss
RANDOLPH D. MOSS

United States District Judge

Date: January 2, 2019
